Title: Richard Price to the American Commissioners, 18 January 1779: résumé
From: Price, Richard
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<London, January 18, 1779: Dr. Price returns thanks for the invitation from Congress to become a member of the United States and assist them in regulating their finances. Honored as he is at their favorable opinion of him, he knows himself not qualified, and is at such an advanced age that he cannot move from a country to which he has been so long connected. He requests his reply be transmitted to Congress and looks to the American states as the hope and future refuge of mankind.>
